UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Kelly Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP treet, N.W. Washington, D.C. 20005 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 DAILY INCOME FUND Portfolio of Investments March 31, 2015 (Unaudited) Corporate Bonds | 4.1% of portfolio Interest Rate MaturityDate FaceAmount Value John Deere Capital Corp. % 04/17/15 $ 1,000,000 John Deere Capital Corp. 06/29/15 Wells Fargo & Co. 07/01/15 Total Corporate Bonds (Cost $7,597,746) Commercial Paper| 69.9% of portfolio Abbott Laboratories (a) 04/17/15 Abbott Laboratories (a) 06/02/15 Abbott Laboratories (a) 06/16/15 Air Products & Chemicals Inc. (a) 05/12/15 American Honda Finance Corp. 04/07/15 American Honda Finance Corp. 04/24/15 BMW US Capital LLC (a) 04/02/15 BMW US Capital LLC (a) 04/10/15 BMW US Capital LLC (a) 05/13/15 Chevron Corp. (a) 04/06/15 Chevron Corp. (a) 04/15/15 Chevron Corp. (a) 06/17/15 Coca-Cola Co. (a) 05/18/15 Coca-Cola Co. (a) 05/22/15 Coca-Cola Co. (a) 05/26/15 Conocophillips Qatar Funding Ltd. (a) 04/06/15 Conocophillips Qatar Funding Ltd. (a) 04/09/15 Conocophillips Qatar Funding Ltd. (a) 05/22/15 Essilor International SA (a) 04/14/15 Essilor International SA (a) 05/06/15 Essilor International SA (a) 06/26/15 Exxon Mobil Corp. 04/21/15 Google Inc. (a) 06/23/15 Honeywell International (a) 05/27/15 Honeywell International (a) 06/22/15 Honeywell International (a) 09/24/15 John Deere Bank SA (a) 04/09/15 John Deere Bank SA (a) 04/24/15 L'Oreal USA, Inc. (a) 04/15/15 Nestle Capital Corp. (a) 06/08/15 Nestle Capital Corp. (a) 06/18/15 Nestle Capital Corp. (a) 07/09/15 PACCAR Financial Corp. 04/15/15 PepsiCo, Inc. (a) 04/09/15 PepsiCo, Inc. (a) 04/28/15 Procter & Gamble Co. (a) 05/21/15 Total Capital Canada Ltd. (a) 05/05/15 Total Capital Canada Ltd. (a) 06/04/15 Toyota Motor Credit Corp. 04/23/15 Toyota Motor Credit Corp. 05/06/15 Toyota Motor Credit Corp. 05/07/15 Unilever NV (a) 05/26/15 United Technologies Corp. (a) 06/16/15 Walt Disney Co. (The) (a) 05/22/15 Walt Disney Co. (The) (a) 06/25/15 Total Commercial Paper (Cost $131,467,296) DAILY INCOME FUND Portfolio of Investments March 31, 2015 (Unaudited) U.S. Government Obligations | 16.5% of portfolio Interest Rate Maturity Date FaceAmount Value U.S. Treasury Note % 04/30/15 $ 5,000,000 U.S. Treasury Note 05/15/15 U.S. Treasury Note 05/31/15 U.S. Treasury Note 06/30/15 U.S. Treasury Note 07/15/15 U.S. Treasury Note 08/15/15 U.S. Treasury Note 08/31/15 U.S. Treasury Note 09/30/15 U.S. Treasury Note 10/31/15 Total U.S. Government Obligations (Cost $31,094,003) Money Market Fund | 9.5% of portfolio Shares State Street Institutional Liquid Reserves Fund (Premier Class) (b) Total Money Market Fund (Cost $17,870,929) Total Investments in Securities (Cost $188,029,974) | 100% (a)Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund's Board of Directors. The total of such securities at period-end amounts to $109,918,924 and represents 58.5% of total investments. (b)7-day yield at March 31, 2015. LLC - Limited Liability Company SA - Société Anonyme NV - Naamloze Vennottschap At March 31, 2015, the cost of investment securities for tax purposes was $188,029,974.There were no unrealized gains or losses. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Commercial Paper $- $- U.S. Government Obligations $- $- Corporate Bonds $- $- Cash Equivalents $- $- $- There were no transfers between levels during the period ended March 31, 2015. SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments March 31, 2015 (Unaudited) Corporate Bonds | 20.5% of portfolio Interest Rate Maturity Date Face Amount Value Ally Bank % 09/25/15 Altitude Investments 17 LLC 11/08/25 American Express Bank FSB 10/23/17 Banco Bilbao Vizcaya Argentaria Puerto Rico 04/20/17 Barclays Bank Delaware (c) 05/27/15 Comenity Capital Bank 02/25/16 Discover Bank 09/26/16 Ethiopian Leasing (2012) LLC 07/30/25 FirstBank Puerto Rico 11/30/15 GE Capital Bank 10/17/17 Lulwa Ltd. 03/26/25 Mexican Aircraft Finance IV 07/13/25 Mexican Aircraft Finance V 01/14/27 Micron Semiconductor Asia PTE LTD 01/15/19 Petroleos Mexicanos 12/20/22 Safina LTD 01/15/22 Safina LTD 12/30/23 Sallie Mae Bank 10/16/17 Salmon River Export LLC 09/15/26 Sandalwood 2013 LLC 02/12/26 Sayarra LTD 10/29/21 Tagua Leasing LLC 07/12/24 Tagua Leasing LLC 09/18/24 Union 11 Leasing LLC 01/23/24 Union 16 Leasing LLC 01/22/25 VRG Linhas Aéreas SA 02/14/16 Wells Fargo Bank (a) 04/29/16 Total Corporate Bonds (Cost $15,568,874) Mortgage-Backed Securities | 4.3% of portfolio FDIC Structured Sale Guaranteed Notes 2010-S3 (b) 12/03/20 GNMA #2602 06/20/28 GNMA #8004 (a) 07/20/22 GNMA #8006 (a) 07/20/22 GNMA #8038 (a) 08/20/22 GNMA #8040 (a) 08/20/22 GNMA #8054 (a) 10/20/22 GNMA #8076 (a) 11/20/22 GNMA #8102 (a) 02/20/16 GNMA #8103 (a) 02/20/16 GNMA #8157 (a) 03/20/23 GNMA #8191 (a) 05/20/23 GNMA #8215 (a) 04/20/17 GNMA #8259 (a) 08/20/23 GNMA #8297 (a) 12/20/17 GNMA #8332 (a) 03/20/18 GNMA #8344 (a) 04/20/18 GNMA #8384 (a) 03/20/24 GNMA #8393 (a) 08/20/18 GNMA #8400 (a) 08/20/18 GNMA #8405 (a) 09/20/18 GNMA #8423 (a) 05/20/24 GNMA #8429 (a) 11/20/18 GNMA #8459 (a) 07/20/24 GNMA #8499 (a) 05/20/19 GNMA #8518 (a) 10/20/24 GNMA #8532 (a) 10/20/24 GNMA #8591 (a) 02/20/25 GNMA #8638 (a) 06/20/25 GNMA #8648 (a) 07/20/25 GNMA #8663 (a) 07/20/25 GNMA #8680 (a) 08/20/20 GNMA #8687 (a) 08/20/25 GNMA #8702 (a) 10/20/20 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments March 31, 2015 (Unaudited) Mortgage-Backed Securities | continued Interest Rate Maturity Date Face Amount Value GNMA #8747 %(a) 11/20/25 GNMA #8807 (a) 07/20/21 GNMA #8836 (a) 09/20/21 GNMA #8847 (a) 04/20/26 GNMA #8869 (a) 11/20/21 GNMA #8873 (a) 11/20/21 GNMA #8877 (a) 05/20/26 GNMA #8883 (a) 12/20/21 GNMA #8915 (a) 02/20/22 GNMA #8934 (a) 03/20/22 GNMA #8978 (a) 05/20/22 GNMA #80053 (a) 03/20/27 GNMA #80058 (a) 04/20/27 GNMA #80185 (a) 04/20/28 GNMA #80264 (a) 03/20/29 GNMA #80283 (a) 05/20/29 GNMA #80300 (a) 07/20/29 GNMA #80309 (a) 08/20/29 GNMA #80363 (a) 01/20/30 GNMA #80426 (a) 07/20/30 GNMA #80452 (a) 09/20/30 GNMA #80475 (a) 12/20/30 GNMA #80577 (a) 02/20/32 GNMA #80684 (a) 04/20/33 GNMA #81129 (a) 10/20/34 GNMA #583189 02/20/17 GNMA #607494 04/15/19 GNMA #616274 02/15/19 GNMA 2001-53 10/20/31 GNMA 2001-53 (a) 10/20/31 GNMA 2002-15 11/20/31 GNMA 2002-20 03/20/32 GNMA 2003-11 10/17/29 GNMA 2003-12 02/20/32 GNMA 2003-26 (a) 04/16/33 GNMA 2003-97 03/20/33 GNMA 2004-17 12/20/33 GNMA 2004-102 04/20/34 GNMA 2010-113 02/16/40 GNMA 2012-143 12/16/27 GNMA 2013-131 (a) 09/16/43 GNMA #MA0668 12/20/27 NCUA Guaranteed Notes 2010-C1 10/29/20 Total Mortgage-Backed Securities (Cost $3,246,519) Asset-Backed Securities | 0.3% of portfolio Small Business Administration 98-20D 04/01/18 Small Business Administration 98-20E 05/01/18 Small Business Administration 98-20H 08/01/18 Small Business Administration 99-20D 04/01/19 Small Business Administration 04-20B 02/01/24 Small Business Administration 04-20C 03/01/24 Small Business Administration 05-10E 09/01/15 Small Business Administration Pool # 100075 05/25/19 Small Business Administration Pool # 502261 (a) 10/25/17 Small Business Administration Pool # 502684 (a) 07/25/19 Small Business Administration Pool # 503278 (a) 02/25/21 Small Business Administration Pool # 503463 (a) 09/25/21 Small Business Administration Pool # 504305 (a) 10/25/23 Small Business Investment Companies 02-20K 11/01/22 Portfolio of Investments SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments March 31, 2015 (Unaudited) Asset-Backed Securities | continued Interest Rate/Yield Maturity Date Face Amount Value Small Business Investment Companies 05-10B % 09/10/15 Small Business Investment Companies 07-10A 03/10/17 Total Asset-Backed Securities (Cost $204,581) Municipal Bonds | 4.4% of portfolio Carmel, Indiana Redevelopment District 01/15/29 Cook County, Illinois Community Consolidated School District (c) 12/01/15 DuPage & Cook County Illinois Community School District 01/01/26 Illinois Housing Development Authority, Illinois 10/20/16 Jefferson County Colorado (c) 03/01/16 Rio Rancho, New Mexico New Event Center 06/01/20 Total Municipal Bonds (Cost $3,376,322) U. S. Government and Agency Obligations | 60.5% of portfolio Government Trust Certificate (Israel Trust) (c) 04/01/15 National Archives Facility Trust 09/01/19 Overseas Private Investment Corp. (e) 05/02/16 Overseas Private Investment Corp. (d) 04/23/17 Overseas Private Investment Corp. (e) 11/17/17 Overseas Private Investment Corp. (d) 02/19/18 Overseas Private Investment Corp. (e) 04/30/18 Overseas Private Investment Corp. (e) 06/10/18 Overseas Private Investment Corp. (e) 06/10/18 Overseas Private Investment Corp. (e) 06/10/18 Overseas Private Investment Corp. 06/15/19 Overseas Private Investment Corp. (e) 07/07/19 Overseas Private Investment Corp. (e) 07/07/19 Overseas Private Investment Corp. (e) 11/08/19 Overseas Private Investment Corp. (e) 11/15/20 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 09/15/22 Overseas Private Investment Corp. 05/15/25 Philippine Power Trust I (b) 09/26/18 Private Export Funding Corp. 07/15/16 The Financing Corp. (c) 10/06/17 The Financing Corp. (c) 02/08/18 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/18 U.S. Department of Housing and Urban Development 08/01/19 U.S. Department of Housing and Urban Development 08/01/21 U.S. Department of Housing and Urban Development 08/01/22 U.S. Department of Housing and Urban Development 08/01/26 United States Treasury Note 06/30/16 United States Treasury Note 08/31/16 United States Treasury Note 01/15/17 United States Treasury Note 03/15/17 United States Treasury Note 06/15/17 United States Treasury Note 08/31/17 United States Treasury Note 09/15/17 United States Treasury Note 01/15/18 United States Treasury Note 09/30/18 United States Treasury Note 04/30/19 Total U.S. Government and Agency Obligations (Cost $45,666,317) SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments March 31, 2015 (Unaudited) Commercial Paper | 10.0% of portfolio Interest Rate/Yield Maturity Date Face Amount Value American Water Capital Corp. (b) % 04/01/15 Empire District Electric Co. (b) 04/10/15 Orange and Rockland Utilities, Inc. (b) 04/20/15 Total Commercial Paper (Cost $7,589,436) Money Market Account | Less than 0.1% of portfolio State Street Institutional Liquid Reserves Fund (Premier Class) (f) Total Money Market Account (Cost $409) Total Investment in Securities (Cost $75,652,458) | 100% (a)Variable coupon rate as of March 31, 2015. (b)Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $8,148,231 and represents 10.7% of total investments. (c)Zero coupon rate. (d)Interest is paid at maturity. (e)Interest is paid at put date. (f)7-day yield at March 31, 2015. At March 31, 2015, the cost of investment securities for tax purposes was $75,652,458.Net unrealized appreciation of investment securities was $530,986 consisting of unrealized gains of $679,949 and unrealized losses of $148,963. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total U.S. Government Obligations $- $- Corporate Bonds $- $- Commercial Paper $- $- Municipal Bonds $- $- Mortgage-Backed Securities $- $- Asset-Backed Securities $- $- Cash Equivalents $- $- $- There were no transfers between levels during the period ended March 31, 2015. SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Corporate Bonds | 28.0% of portfolio Interest Maturity Face Consumer Discretionary | 0.2% Rate Date Amount Value Media ABC Inc. % 08/15/21 Total Consumer Discretionary Consumer Staples | 1.1% Beverages Pepsico Inc. 02/26/16 Pepsico Inc. (a) 02/26/16 Food and Staples Retailing Sysco Corp. 10/02/17 Wal-Mart Stores Inc. 12/15/18 Personal Products Colgate-Palmolive Co. 05/01/18 Colgate-Palmolive Co. 03/15/19 Procter & Gamble Co. (The) 11/01/19 Tobacco Phillip Morris International Inc. 11/09/17 Total Consumer Staples Energy | 2.0% Oil, Gas, & Consumable Fuels Chevron Corp. 06/24/16 Chevron Corp. 11/15/17 Chevron Corp. 12/05/17 Chevron Corp. 03/02/18 Chevron Corp. 06/24/18 Chevron Corp. 11/15/19 Colonial Pipeline Co. (b) 10/15/20 Exxon Mobil Corp. 03/15/19 Exxon Mobil Corp. 03/06/18 Total Energy Financials | 7.2% Banks Bank of America NA (a) 06/15/16 Bank of America NA (a) 06/15/17 Credit Suisse New York (a) 09/13/16 JP Morgan Chase Bank NA (a) 06/13/16 Key Bank NA 10/15/27 Landesbank Baden-Wuerttemberg NY 12/30/15 Union Bank NA 05/11/16 Sallie Mae Bank 10/30/17 State Bank of India NY 12/05/17 UBS AG, Stamford CT 03/26/18 WestLB AG, NY 07/15/15 Capital Markets Vesey Street Investment Trust I 09/01/16 Consumer Finance General Electric Capital Corp. (a) 12/20/17 Diversified Financial Services Xtra Finance Corp. 04/01/17 Real Estate Management & Development Fishers Lane LLC (b) 04/05/17 Total Financials Health Care | 2.0% Health Care Equipment & Supplies Baxter International Inc. 06/01/16 Baxter International Inc. 01/15/17 Health Care Providers & Services UnitedHealth Group Inc. 10/15/15 UnitedHealth Group Inc. 12/15/17 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Corporate Bonds | continued Interest Maturity Face Pharmaceuticals Rate Date Amount Value Bristol-Myers Squibb Co. % 08/01/17 Eli Lilly and Co. 01/01/16 Johnson & Johnson 11/21/17 Johnson & Johnson 12/05/19 Merck & Co., Inc. 02/10/20 Total Health Care Industrials | 2.0% Aerospace & Defense Rockwell Collins Inc. (a) 12/15/16 Industrial Conglomerates General Electric Co. 10/09/15 General Electric Co. 12/06/17 Machinery Caterpillar Inc. 06/26/17 Road & Rail Burlington Northern & Santa Fe Railway Co. 01/15/21 Burlington Northern & Santa Fe Railway Co. 01/15/23 Consolidated Rail Corp. 05/25/15 CSX Transportation Inc. 05/15/15 Skyway Concession Co. LLC (b) (a) 06/30/17 Union Pacific Railroad Co. 01/02/19 Total Industrials Information Technology | 4.0% Communications Equipment Cisco Systems Inc. (a) 03/03/17 Cisco Systems Inc. 03/03/17 IT Services Dun & Bradstreet Corp. 11/15/15 Software Microsoft Corp. 11/15/17 Microsoft Corp. 05/01/18 Microsoft Corp. 12/06/18 Oracle Corp. (a) 07/07/17 Technology Hardware, Storage & Peripherals Intel Corp. 12/15/17 Apple Inc. 05/03/18 Apple Inc. 05/05/17 Apple Inc. 05/06/19 Total Information Technology Materials | 1.8% Chemicals PetroLogistics LP 04/01/20 Total Materials Utilities | 6.1% Electric Utilities Ameren Illinois Co. 04/01/18 Ameren Illinois Co. 06/15/16 Atlantic City Electric Co. 04/01/21 Connecticut Light & Power Co. 09/01/17 Duke Energy Indiana Inc. (a) 07/11/16 Georgia Power Co. (a) 03/15/16 Georgia Power Co. (a) 08/15/16 Gulf Power Co. 06/15/17 Idaho Power Corp. 07/15/18 Public Service Company of New Hampshire 12/01/19 Southern California Edison Co. 05/01/17 Southern California Edison Co. 11/01/17 Southern California Edison Co. 02/01/22 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Corporate Bonds | continued Interest Maturity Face Rate Date Amount Value Gas Utillities Questar Corp. % 02/01/16 Southern Natural Gas Company, LLC 06/15/21 Total Utilities Telecomunication Services | 1.6% Diversified Telecommunication Services AT&T Inc. 12/01/15 AT&T Inc. 02/12/16 Southwestern Bell Telephone Co. 07/01/15 Wireless Telecommunication Services Ameritech Capital Funding Corp. 01/15/18 Total Telecommunication Services Total Corporate Bonds (Cost $158,304,896) Yankee Bonds | 10.0% of portfolio Alibaba Group Holding Ltd. (b) 11/28/19 African Development Bank 10/15/15 BAA Funding Ltd. (b) 06/25/17 Bayer US Finance LLC (b) 10/06/17 Canadian National Railway Co. 01/02/16 CNOOC Finance (2013) Ltd. 05/09/16 CNOOC Nexen Finance (2014) ULC 04/30/17 Commonwealth Bank of Australia (b) (a) 03/31/17 Compagnie de Financement Foncier (a) 03/22/17 Daimler Finance NA LLC (b) 01/11/16 Daimler Finance NA LLC (b) 08/01/17 Daimler Finance NA LLC (b) (a) 08/01/17 DEPFA ACS Bank (b) 10/28/15 Dexia Municipal Agency 02/16/17 Diageo Capital plc 04/29/16 Eni Coordination Center SA 08/10/15 Export-Import Bank of Korea (a) 11/26/16 France Telecom 09/16/15 GlaxoSmithKline Capital Corp. 03/18/16 Hydro-Quebec 01/03/26 Hypothekenbank Frankfurt International SA (a) 07/12/16 Industrial & Commercial Bank of China (a) 11/13/17 Industrial & Commercial Bank of China 11/13/17 ING Bank NV (b) 09/25/15 Mitsubishi Corp. 09/16/15 Nexen Energy ULC 05/15/17 NRAM plc (b) 06/22/17 RIO Tinto Finance USA plc (a) 06/19/15 Shell International Finance BV 08/10/18 Sinopec Group Overseas Development (2014) Ltd.(b) 04/10/17 Statoil ASA 11/09/17 Statoil ASA 11/08/18 Total Capital 06/24/15 Total Capital Canada Ltd. (a) 01/15/16 Total Capital International SA 08/12/16 TransCanada PipeLines Ltd. 01/15/16 TransCanada PipeLines Ltd. 01/12/18 TransCanada PipeLines Ltd. (a) 01/12/18 Vodafone Group plc (a) 02/19/16 Volkswagen Group of America Finance LLC (b) 05/23/17 Volkswagen International Finance NV (b) 11/20/15 Total Yankee Bonds (Cost $56,551,644) SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Asset Backed Securities | 24.3% of portfolio Interest Maturity Face Rate Date Amount Value Access Group Inc. 01 %(a) 05/25/29 Access Group Inc. 04-A (a) 04/25/29 Access Group Inc. 05-B (a) 07/25/22 Ally Master Owner Trust 13-1 (a) 02/15/18 Ally Master Owner Trust 13-1 02/15/18 Ally Master Owner Trust 14-1 (a) 01/15/19 Ally Master Owner Trust 14-1 01/15/19 Ally Master Owner Trust 14-2 (a) 01/16/18 Ally Master Owner Trust 14-3 03/15/19 Ally Master Owner Trust 14-4 (a) 06/17/19 Ally Master Owner Trust 14-4 06/17/19 Ally Master Owner Trust 14-5 (a) 10/15/19 Ally Master Owner Trust 14-5 10/15/19 Ally Master Owner Trust 15-2 01/15/21 American Credit Acceptance Receivable 13-1 (b) 04/16/18 Axis Equipment Finance Receivables LLC 13-1 (b) 03/20/17 Capital Auto Receivables Asset Trust 14-2 04/20/17 CCR Inc. MT-100 Payment Rights Master Trust 12-C (b) 07/10/22 CIT Marine Trust 99-A 11/15/19 College Loan Corp Trust 07-2 (a) 01/25/24 CPS Auto Trust 11-A (b) 04/16/18 CPS Auto Trust 11-B (b) 09/17/18 CPS Auto Trust 11-C (b) 03/15/19 CPS Auto Trust 12-A (b) 06/17/19 CPS Auto Trust 13-A (b) 06/15/20 CPS Auto Trust 13-B (b) 09/15/20 CPS Auto Trust 13-C (b) 04/16/18 CPS Auto Trust 13-D (b) 07/16/18 CPS Auto Trust 14-C (b) 02/15/19 CPS Auto Trust 15-A (b) 07/15/19 Credit Acceptance Auto Loan Trust 12-2 (b) 09/15/20 Edlinc Student Loan Funding Trust 12-A (b) (a) 10/01/25 Education Loan Asset Backed Trust 13-1 (b) (a) 11/25/33 Element Rail Leasing I LLC 14-1 (b) 04/19/44 Element Rail Leasing I LLC 15-1 (b) 02/19/45 Flagship Credit Auto Trust 13-2 (b) 01/15/19 Ford Credit Floorplan Master Owner Trust 13-5 09/15/18 Ford Credit Floorplan Master Owner Trust 13-5 (a) 09/15/18 Ford Credit Floorplan Master Owner Trust 14-1 02/15/19 Ford Credit Floorplan Master Owner Trust 14-1 (a) 02/15/19 FRS I LLC 13-1 (b) 04/15/43 HLSS Servicer Advance Receivable 13-T5 (b) 08/15/46 HLSS Servicer Advance Receivable 13-T7 (b) 11/15/46 KeyCorp Student Loan Trust 00-A (a) 05/25/29 KeyCorp Student Loan Trust 00-B (a) 07/25/29 KeyCorp Student Loan Trust 04-A (a) 10/28/41 KeyCorp Student Loan Trust 04-A (a) 01/27/43 KeyCorp Student Loan Trust 05-A (a) 09/27/40 KeyCorp Student Loan Trust 06-A (a) 06/27/29 Longtrain Leasing III LLC 2015-1A (b) 01/15/45 Marriott Vacation Club Owners Trust 08-1A (b) 05/20/30 National Collegiate Student Loan Trust 04-1 (a) 06/25/27 National Collegiate Student Loan Trust 05-3 (a) 07/25/28 National Collegiate Student Loan Trust 06-1 (a) 05/25/26 One Main Financial Issuance Trust 14-2 (b) 09/18/24 SLC Student Loan Trust 06-A (a) 07/15/36 SLC Student Loan Trust 06-A (a) 07/15/36 SLM Student Loan Trust 03-A (a) 09/15/20 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Asset Backed Securities | continued Interest Maturity Face Rate Date Amount Value SLM Student Loan Trust 03-B %(a) 03/15/22 SLM Student Loan Trust 04-A (a) 03/16/20 SLM Student Loan Trust 04-B (a) 06/15/21 SLM Student Loan Trust 04-B (a) 03/15/24 SLM Student Loan Trust 05-A (a) 06/15/23 SLM Student Loan Trust 06-A (a) 12/15/23 SLM Student Loan Trust 07-A (a) 09/15/25 Small Business Administration 02-20K 11/01/22 Small Business Administration 05-10E 09/01/15 SNAAC Auto Receivables Trust 13-1 (b) 07/16/18 Springcastle Funding Asset-Backed Notes 14-A(b) 05/25/23 World Financial Network Credit Card Trust 13-B 03/16/20 Total Asset Backed Securities (Cost $136,382,488) Mortgage Backed Securities | 3.4% of portfolio Accredited Mortgage Loan Trust 03-1 (a) 06/25/33 ACE Securities Corp. 06-ASL1 (a) 02/25/36 ACE Securities Corp. 06-GP1 (a) 02/25/31 ACE Securities Corp. 06-SL1 (a) 09/25/35 Adjustable Rate Mortgage Trust 05-10 (a) 01/25/36 American Business Financial Services 02-1 12/15/32 American Home Mortgage Investment Trust 05-01 (a) 06/25/45 American Home Mortgage Investment Trust 05-03 09/25/35 Amresco Residential Securities 98-1 10/25/27 Banc of America Alternative Loan Trust Inc. 07-2 06/25/37 Banc of America Funding Corp. 04-A (a) 09/20/34 Banc of America Funding Corp. 05-G (a) 10/20/35 Banc of America Funding Corp. 07-5 07/25/37 Banc of America Mortgage SecuritiesInc. 02-J (a) 09/25/32 Banc of America Mortgage Securities Inc. 05-1 02/25/20 Banc of America Mortgage Securities Inc. 05-C (a) 04/25/35 Bayview Financial Acquisition Trust 06-D 12/28/36 Bayview Financial Asset Trust 07-SR1A (b) (a) 03/25/37 Bear Stearns Adjustable Rate Mortgage Trust 04-10 (a) 01/25/35 Bear Stearns Adjustable Rate Mortgage Trust 05-12 (a) 02/25/36 Bear Stearns ALT-A Trust 04-11 (a) 11/25/34 Bear Stearns ALT-A Trust 05-4 (a) 05/25/35 Bear Stearns ALT-A Trust 05-9 (a) 11/25/35 Bear Stearns ALT-A Trust 06-6 (a) 11/25/36 Bear Stearns Asset Backed Securities Trust 03-3 (a) 06/25/43 Bear Stearns Asset Backed Securities Trust 04-HE5 (a) 07/25/34 Bear Stearns Structured Products Inc., 00-1 (b) (a) 08/28/33 CDC Mortgage Capital Trust 02-HE1 (a) 01/25/33 Chase Mortgage Finance Corp. 05-A1 (a) 12/25/35 Chaseflex Trust 05-2 06/25/35 CITICORP Mortgage Securities, Inc. 07-1 01/25/22 CITICORP Mortgage Securities, Inc. 07-1 (c) 03/25/37 Citigroup Mortgage Loan Trust, Inc. 05-7 (a) 09/25/35 Cityscape Home Equity Loan Trust 96-2 08/25/26 CMO Trust 17 04/20/18 55 56 Conseco Finance Securitizations Corp. 01-2 02/01/33 Contimortgage Home Equity Loan Trust 95-2 08/15/25 Countrywide Alternative Loan Trust 04-24CB 11/25/34 Countrywide Alternative Loan Trust 05-11CB 06/25/35 Countrywide Alternative Loan Trust 05-43 (a) 10/25/35 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Countrywide Asset Backed Certificate 02-S2 % 01/25/17 Countrywide Asset Backed Certificate 02-S4 (a) 10/25/17 Countrywide Asset Backed Certificate 04-S1 02/25/35 Countrywide Asset Backed Certificate 06-S7 (a) 11/25/35 Countrywide Asset Backed Certificate 07-S1 11/25/36 Countrywide Home Loans 03-49 (a) 12/19/33 Countrywide Home Loans 03-J13 01/25/24 Countrywide Home Loans 05-HYB8 (a) 12/20/35 Countrywide Home Loans 06-HYB5 (a) 09/20/36 Credit Suisse First Boston Mortgage 03-21 08/25/18 Credit Suisse First Boston Mortgage 03-AR24 (a) 10/25/33 Credit Suisse First Boston Mortgage 03-FFA (a) 02/25/33 Credit Suisse First Boston Mortgage 04-AR3 (a) 04/25/34 Credit Suisse First Boston Mortgage 05-10 11/25/20 Credit Suisse First Boston Mortgage 06-2 (a) 07/25/36 DLJ Mortgage Acceptance Corp. 91-3 (a) 01/25/21 Encore Credit Receivables Trust 05-3 (a) 10/25/35 FHLMC 2419 03/15/17 FHLMC 2649 07/15/18 FHLMC 780754 (a) 08/01/33 First Alliance Mortgage Loan Trust 94-1 04/25/25 First Alliance Mortgage Loan Trust 94-2 07/25/25 First Horizon Mortgage Alternative Mortgage Securities 04-AA3 (a) 09/25/34 First Horizon Mortgage Pass-Through Trust 05-AR2 (a) 05/25/35 FNMA 03-38 03/25/23 FNMA 03-86 09/25/18 FNMA 813842 (a) 01/01/35 GMAC Mortgage Corp. Loan Trust 06-HE3 10/25/36 GMAC Mortgage Corp. Loan Trust 07-HE1 08/25/37 GNMA 02-15 11/20/31 GNMA 03-11 10/17/29 GNMA 03-12 02/20/32 GNMA 03-26 (a) 04/16/33 GNMA 04-17 12/20/33 GNMA 583189 02/20/17 Green Tree Financial Corp. 98-5 03/01/30 GS Mortgage Loan Trust 03-10 (a) 10/25/33 GS Mortgage Loan Trust 05-8F 10/25/20 GS Mortgage Loan Trust 05-AR3 (a) 05/25/35 GS Mortgage Loan Trust 05-AR6 (a) 09/25/35 Home Equity Mortgage Trust 06-1 05/25/36 Home Savings of America 9 (a) 11/25/17 Home Savings of America 11 (a) 01/25/18 IMPAC Secured Assets Corp. 03-3 (a) 08/25/33 Indymac Indx Mortgage Loan Trust 04-AR6 (a) 10/25/34 Indymac Indx Mortgage Loan Trust 05-AR15 (a) 09/25/35 Indymac Residential Mortgage-Backed Trust 05-L1 (g) (a) 07/25/13 JP Morgan Mortgage Trust 05-A2 (a) 04/25/35 Lehman ABS Manufactured Housing Contract 01-B 04/15/40 Master Adjustable Rate Mortgages Trust 04-13 (a) 04/21/34 Master Adjustable Rate Mortgages Trust 05-1 (a) 01/25/35 Master Alternative Loans Trust 03-5 08/25/33 Master Asset Backed Securities Trust 07-NCW (b) (a) 05/25/37 Master Asset Securitization Trust 03-6 07/25/18 Master Asset Securitization Trust 07-1 10/25/22 Merrill Lynch Mortgage Investors Trust 03-A2 (a) 02/25/33 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Merrill Lynch Mortgage Investors Trust 06-SL1 %(a) 09/25/36 Morgan Stanley Capital Inc. 04-1 11/25/18 Morgan Stanley Mortgage Loan Trust05-5AR (a) 09/25/35 Morgan Stanley Mortgage Loan Trust06-1AR (a) 02/25/36 Morgan Stanley Mortgage Loan Trust07-10XS 07/25/47 New Century Home Equity Loan Trust 97-NC5 (a) 10/25/28 14 14 Nomura Asset Acceptance Corporation 06-AF2 (a) 08/25/36 Nomura Asset Acceptance Corporation 07-1 03/25/47 Oakwood Mortgage Investors, Inc. 99-D 11/15/29 Oakwood Mortgage Investors, Inc. 02-A (g) (a) 09/15/14 Option One Mortgage Loan Trust 07-FXD2 03/25/37 Ownit Mortgage Loan Asset Backed Certificate 05-5 (a) 10/25/36 Prime Mortgage Trust 05-2 07/25/20 Residential Accredit Loans, Inc. 02-QS9 (a) 07/25/32 Residential Accredit Loans, Inc. 05-QS5 04/25/35 Residential Accredit Loans, Inc. 06-QS4 04/25/36 Residential Asset Mortgage Products Inc. 02-RS5 09/25/32 Residential Asset Mortgage Products Inc. 03-RZ3 06/25/33 Residential Asset Securitization Trust 04-A3 06/25/34 Residential Asset Securitization Trust 05-A14 12/25/35 Residential Funding Mortgage Securities 00-HI5 12/25/25 Residential Funding Mortgage Securities I 03-S15 08/25/18 Residential Funding Mortgage Securities I 05-SA2 (a) 06/25/35 Residential Funding Mortgage Securities I 06-SA1 (a) 02/25/36 Ryland Acceptance Corp. 64 E (a) 04/01/18 SACO I Trust 05-6 (a) 09/25/35 Salomon Brothers Mortgage Securities 97-LB6 12/25/27 8 8 Structured Adjustable Rate Mortgage Loan Trust 04-3AC (a) 03/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-4 (a) 04/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-11 (a) 08/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-18 (a) 12/25/34 Structured Adjustable Rate Mortgage Loan Trust 05-11 (a) 05/25/35 Structured Adjustable Rate Mortgage Loan Trust 06-1 (a) 02/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Asset Mortgage Investments 04-AR5 (a) 10/19/34 Structured Asset Securities Corp. 98-RF1 (b) (a) 04/15/27 Structured Asset Securities Corp. 03-37A (a) 12/25/33 Structured Asset Securities Corp. 04-3 (a) 03/25/24 Terwin Mortgage Trust 04-5HE (a) 06/25/35 Vanderbilt Mortgage & Finance 03-A (a) 05/07/26 Wachovia Mortgage Loan Trust 06-A (a) 05/20/36 Washington Mutual Mortgage Securities Corp. 04-AR3 (a) 06/25/34 Washington Mutual Mortgage Securities Corp. 04-AR14 (a) 01/25/35 Washington Mutual MSC Mortgage Pass-Through Certificates 03-MS2 03/25/18 Wells Fargo Mortgage Backed Securities Trust 04-B (a) 02/25/34 Wells Fargo Mortgage Backed Securities Trust 04-E (a) 05/25/34 Wells Fargo Mortgage Backed Securities Trust 04-EE (a) 12/25/34 Wells Fargo Mortgage Backed Securities Trust 04-F (a) 06/25/34 Wells Fargo Mortgage Backed Securities Trust 04-I (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-R (a) 09/25/34 Wells Fargo Mortgage Backed Securities Trust 05-AR14 (a) 08/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR15 (a) 09/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR16 (a) 10/25/35 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Wells Fargo Mortgage Backed Securities Trust 06-AR4 %(a) 04/25/36 Wells Fargo Mortgage Backed Securities Trust 06-AR19 (a) 12/25/36 Total Mortgage Backed Securities (Cost $20,810,284) Municipal Bonds | 24.9% of portfolio Alaska Housing Finance Corp. 12/01/26 Alaska Housing Finance Corp. (a) 06/01/43 Alaska Student Loan Corp. (a) 08/25/31 Atlantic City NJ 11/01/16 Austin TX 09/01/17 California, State of 02/01/16 Casino Reinvestment Development Authority NJ 06/01/15 Colorado Housing & Finance Authority 05/01/17 Colorado Housing & Finance Authority 05/01/18 Colorado State Department of Corrections 09/01/17 Desert Sands California Unified School District 06/01/19 Energy Northwest, WA 07/01/15 Energy Northwest, WA 07/01/18 Florida Hurricane Catastrophe Fund Finance Corp. 07/01/16 Illinois Housing Development Authority 01/01/16 Illinois, State of Sales Tax Revenue 06/15/16 Illinois, State of Sales Tax Revenue 06/15/19 Indiana Bond Bank 01/15/17 Indiana Bond Bank 01/15/19 Indianapolis, Indiana Local Public Improvement Bond Bank 06/01/15 Indianapolis, Indiana Local Public Improvement Bond Bank 06/01/16 Jackson Tennessee Energy Authority 04/01/16 Jersey City, NJ 09/01/16 Jobsohio Beverage System, OH 01/01/17 Lehigh County Authority PA 12/01/18 Massachusetts Housing Finance Agency 12/01/15 Massachusetts Housing Finance Agency 06/01/16 Miami Dade County Florida Educational Facilities Authority 04/01/15 Mississippi, State of 10/01/22 Monroe County, NY Industrial Development Corp. 01/15/16 New Jersey Economic Development Authority (d) 02/15/16 New Jersey Economic Development Authority 03/01/16 New Jersey Economic Development Authority (d) 02/15/17 New Jersey Economic Development Authority (d) 02/15/18 New Jersey Economic Development Authority (d) 02/15/20 New Orleans Louisiana 09/01/17 New Orleans Louisiana 09/01/19 New York City, NY Transitional Finance Authority 08/01/18 New York City, NY Transitional Finance Authority 05/01/19 New York City, NY Transitional Finance Authority 08/01/20 New York City, NY Transitional Finance Authority 11/01/20 New York City, NY Transitional Finance Authority 02/01/21 New York State Urban Development Corp. 03/15/20 North Carolina Housing Finance Agency 01/01/30 North Carolina State Education Assistance Authority (a) 07/25/39 Oakland California Redevelopment Agency 09/01/15 Oklahoma Student Loan Authority (a) 02/25/32 Oregon School Boards Association (d) 06/30/15 Pasadena California Pension Obligation (a) 05/15/41 Pennsylvania Higher Education Assistance Agency (b) (a) 05/25/27 Philadelphia Pennsylvania Authority for Industrial Development (d) 04/15/15 Philadelphia Pennsylvania Authority for Industrial Development (d) 04/15/18 Philadelphia Pennsylvania Authority for Industrial Development (d) 04/15/19 Philadelphia Pennsylvania Authority for Industrial Development (d) 04/15/20 Puerto Rico, Commonwealth of 07/01/15 SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Municipal Bonds | continued Interest Maturity Face Rate Date Amount Value Puerto Rico, Commonwealth of % 07/01/16 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico Electric Power Authority 07/01/15 Puerto Rico Government Development Bank 12/01/15 Puerto Rico Highway & Transportation Authority 07/01/16 Puerto Rico Highway & Transportation Authority 07/01/17 Puerto Rico Highway & Transportation Authority 07/01/18 Puerto Rico Highway & Transportation Authority 07/01/19 Puerto Rico Highway & Transportation Authority 07/01/21 Puerto Rico Sales Tax Financing Corp. 08/01/19 Puerto Rico Sales Tax Financing Corp. 08/01/20 Puerto Rico Sales Tax Financing Corp. 08/01/16 South Carolina Student Loan Corp. (a) 12/01/20 Stockton California Pension Obligation 09/01/17 Utah Infrastructure Agency 10/15/16 University of California 05/15/20 Utility Debt Securitization Authority, NY 06/15/21 Vermont Student Assistance Corp. (a) 07/28/34 Village of Rosemont Illinois 12/01/16 Village of Rosemont Illinois 12/01/18 Virginia Housing Development Authority 10/01/16 Washington Economic Development Finance Authority 10/01/15 Wayne County Michigan 06/01/15 Wayne County Michigan 06/01/15 Wayne County Michigan 12/01/15 Wayne County Michigan 12/01/16 Wayne County Michigan Building Authority 12/01/15 Wayne County Michigan Building Authority 12/01/16 Total Municipal Bonds (Cost $140,974,194) U.S. Government and Agency Obligations | 7.5% of portfolio Federal Farm Credit Bank 04/14/22 Freddie Mac (c) 09/19/17 Overseas Private Investment Corp. (f) 05/02/16 Overseas Private Investment Corp. (e) 04/23/17 Overseas Private Investment Corp. (f) 11/17/17 Overseas Private Investment Corp. 06/15/19 Overseas Private Investment Corp. (f) 11/08/19 Overseas Private Investment Corp. (f) 11/15/20 Overseas Private Investment Corp. 09/15/22 Tennessee Valley Authority (d) 06/15/21 U.S. Department of Housing & Urban Development 08/01/21 U.S. Department of Housing & Urban Development 08/01/22 U.S. Treasury Notes 01/15/17 U.S. Treasury Notes 03/15/17 U.S. Treasury Notes 03/31/17 U.S. Treasury Notes 06/15/17 U.S. Treasury Notes 08/31/17 U.S. Treasury Notes 09/15/17 U.S. Treasury Notes 04/30/19 Total U.S. Government and Agency Obligations (Cost $42,340,759) SHORT-TERM BOND FUND Portfolio of Investments March 31, 2015 (Unaudited) Commercial Paper | 1.9% of portfolio Interest Maturity Face Rate Date Amount Value CenterPoint Energy Resources Corp. (b) % 04/01/15 Total Commercial Paper (Cost $10,805,000) Shares Money Market | less than 0.1% of portfolio State Street Institutional Liquid Reserves Fund (Premier Class) (h) Total Money Market Account (Cost $217) Total Investment in Securities | 100% (Cost $566,169,482) (a)Variable coupon rate as of March 31, 2015. (b)Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The securities have been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $67,325,874 and represents 11.8% of total investments. (c)Step coupon security, the current rate may be adjusted upwards before maturity date. (d)Zero coupon security, purchased at a discount. (e)Interest is paid at maturity. (f)Interest is paid at put date. (g)Security did not mature on maturity date. While additional principal and interest have been received past the maturity date, the amount and timing of future payments is uncertain. (h)7-day yield at March 31, 2015. NA—National Association LLC—Limited Liablity Company NV—Naamloze Vennottschap SA—Sociedad Anónima or Société Anonyme plc—Public Limited Company BV—Besloten Vennootschap ULC—Unlimited Liability Corporation At March 31, 2015, the cost of investment securities for tax purposes was $566,169,482.Net unrealized appreciation of investment securities was $4,487,262 consisting of unrealized gains of $8,377,915 and unrealized losses of $3,890,653. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Corporate Bonds $- $- Municipal Bonds $- $- Asset-Backed Securities $- $- Yankee Bonds $- $- U.S. Government Obligations $- $- Mortgage-Backed Securities $- Commercial Paper $- $- Cash Equivalents $- $- The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value: Asset-Backed Securities Mortgage-Backed Securities Total Balance as of December 31, 2014 Purchase at cost - - - Sales at proceeds Realized gain/(loss) - Change in unrealized appreciation/(depreciation) Accretion/(amortization) 14 - 14 Transfer into Level 3 - - - Transfer out of Level 3 - - - Balance as of March 31, 2015 $- There were no other transfers between levels during the reporting period. At March 31, 2015, the Short-Term Bond Fund held one security with a fair value of $155,121 classified as Level 3 in the fair value hierarchy. The security was valued by an external pricing service and observable inputs were not available. VALUE FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | 98.3% of portfolio Consumer Discretionary | 7.7% Shares Value Auto Components Cooper Tire & Rubber Co. Distributors Genuine Parts Co. Multiline Retail Dillard's, Inc. (Class A) Total Consumer Discretionary Consumer Staples | 3.2% Food Products Dean Foods Co. J.M. Smucker Co. (The) WhiteWave Foods Co. (The) (Class A) (a) Total Consumer Staples Energy | 14.7% Energy Equipment & Services Baker Hughes Inc. Helmerich & Payne, Inc. Oil, Gas, & Consumable Fuels Chevron Corp. ConocoPhillips Marathon Oil Corp. Marathon Petroleum Corp. Phillips 66 QEP Resources, Inc. Total Energy Financials | 10.9% Banks Bank of America Corp. Commerce Bancshares, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Insurance Allstate Corp. (The) American International Group, Inc. Chubb Corp. (The) Total Financials Health Care | 22.3% Health Care Equipment & Supplies Abbott Laboratories Medtronic, plc Pharmaceuticals AbbVie Inc. Bristol-Myers Squibb Co. GlaxoSmithKline plc ADR Hospira, Inc. (a) Mallinckrodt plc (a) Merck & Co., Inc. Pfizer Inc. Total Health Care VALUE FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Industrials | 16.8% Shares Value Aerospace & Defense Honeywell International Inc. Airlines Southwest Airlines Co. Commercial Services & Supplies Tyco International plc Industrial Conglomerates General Electric Co. Machinery Flowserve Corp. Parker-Hannifin Corp. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials Information Technology | 13.7% Communications Equipment Cisco Systems, Inc. Electronic Equipment, Instruments & Components TE Connectivity Ltd. IT Services Leidos Holdings Inc. Science Applications International Corp. Semiconductors & Semiconductor Equipment Intel Corp. Technology Hardware, Storage & Peripherals Hewlett-Packard Co. Total Information Technology Materials | 8.6% Chemicals Dow Chemical Co. (The) Containers & Packaging Avery Dennison Corp. Bemis Co., Inc. Total Materials Utilities | 0.4% Gas Utilities Questar Corp. Total Utilities Total Common Stocks (Cost $473,190,277) Commercial Paper | 1.7% of portfolio Face Amount TransCanada American Investments Ltd., 0.40%, 04/01/15 $ 16,501,000 Total Commercial Paper (Cost $16,501,000) Money Market Fund | Less than 0.1% of portfolio Shares State Street Institutional Liquid Reserves Fund (Premier Class), 0.10% (b) Total Money Market Fund (Cost $553) Total Investments in Securities (Cost $489,691,830) | 100% (a) Non-income producing. (b) 7-day yield at March 31, 2015. plc - Public Limited Company ADR - American Depositary Receipt At March 31, 2015, the cost of investment securities for tax purposes was $489,691,830.Net unrealized appreciation of investment securities was $457,846,705 consisting of unrealized gains of $463,207,377 and unrealized losses of $5,360,672. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $- $- Commercial Paper $- $- Cash Equivalents $- $- $- There were no transfers between levels during the period ended March 31, 2015. STOCK INDEX FUND Portfolio of Investments March31, 2015 (Unaudited) Cost Value Investment in S&P 500 Stock Master Portfolio $ 52,482,158 $ 117,199,529 Substantially all the assets of the Stock Index Fund are invested in the S&P 500 Stock Master Portfolio managed by BlackRock Fund Advisors. As of March 31, 2015, the Stock Index Fund's ownership interest in the S&P 500 Stock Master Portfolio was 1.77%. See the Portfolio of Investments for the S&P 500 Stock Master Portfolio for holdings information. GROWTH FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | 97.6% of portfolio Consumer Discretionary |19.6% Shares Value Automobiles Tesla Motors, Inc. (a) Hotels, Restaurants & Leisure Chipotle Mexican Grill Inc. (a) Hilton Worldwide Holdings Inc. (a) MGM Resorts International (a) Starbucks Corp. Wynn Resorts, Ltd. Internet & Catalog Retail Amazon.com, Inc. (a) Netflix, Inc. (a) Priceline Group, Inc. (The) (a) Vipshop Holdings, Ltd. ADR (a) Specialty Retail CarMax, Inc. (a) Lowe's Cos., Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods Hanesbrands Inc. Under Armour, Inc. (a) Total Consumer Discretionary Consumer Staples | 0.7% Personal Products Estee Lauder Cos., Inc. (The) (Class A) Total Consumer Staples Energy | 2.5% Oil, Gas, & Consumable Fuels EQT Corp. Pioneer Natural Resources Co. Range Resources Corp. Total Energy Financials | 5.6% Capital Markets Morgan Stanley State Street Corp. TD Ameritrade Holding Corp. Diversified Financial Services Intercontinental Exchange, Inc. Total Financials Health Care | 26.0% Biotechnology Actavis plc (a) Alexion Pharmaceuticals Inc. (a) Biogen Inc. (a) BioMarin Pharmaceutical Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Incyte Corp. (a) Regeneron Pharmaceuticals, Inc. (a) Vertex Pharmaceuticals, Inc. (a) GROWTH FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Shares Value Health Care Equipment & Supplies Intuitive Surgical, Inc. (a) Health Care Providers & Services Anthem, Inc. Humana Inc. McKesson Corp. Unitedhealth Group Inc. Pharmaceuticals Eli Lilly and Co. Valeant Pharmaceuticals International, Inc. (a) Total Health Care Industrials | 16.7% Aerospace & Defense Boeing Co. (The) Precision Castparts Corp. Textron Inc. Airlines American Airlines Group Inc. United Continental Holdings Inc. (a) Air Freight & Logistics FedEx Corp. Machinery Flowserve Corp. Wabtec Corp. Industrial Conglomerates Danaher Corp. Professional Services Verisk Analytics, Inc. (Class A) (a) Road & Rail J.B. Hunt Transport Services, Inc. Total Industrials Information Technology | 23.9% Communications Equipment Palo Alto Networks, Inc. (a) Internet Software & Services Alibaba Group Holding Ltd. ADR (a) Baidu, Inc. ADR (a) Facebook, Inc. (a) Google Inc. (Class A) (a) Google Inc. (Class C) (a) LinkedIn Corp. (a) Twitter, Inc. (a) IT Services Vantiv, Inc. (Class A) (a) Visa Inc. (Class A) Semiconductors & Semiconductor Equipment ASML Holding NV ADR Software Mobileye NV ADR (a) NetSuite Inc. (a) Red Hat, Inc. (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) Workday, Inc. (a) GROWTH FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Shares Value Technology Hardware, Storage, & Peripherals Apple Inc. SanDisk Corp. Total Information Technology Materials | 2.6% Chemicals E. I. du Pont de Nemours and Co. Sherwin-Williams Co. Construction Materials Vulcan Materials Co. Total Materials Total Common Stocks (Cost $78,258,655) Money Market Fund | 2.4% of portfolio State Street Institutional Liquid Reserves Fund (Premier Class), 0.10% (b) Total Money Market Fund (Cost $2,461,789) Total Investments in Securities (Cost $80,720,444) | 100% (a) Non-income producing. (b) 7-day yield at March 31, 2015. ADR - American Depositary Receipt plc - Public Limited Company NV - Naamloze Vennottschap At March 31, 2015, the cost of investment securities for tax purposes was $80,798,354.Net unrealized appreciation of investment securities was $23,492,557 consisting of unrealized gains of $25,462,007 and unrealized losses of $1,969,450. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $- $- Cash Equivalents $- $- $- $- There were no transfers between levels during the period ended March 31, 2015. SMALL-COMPANY STOCK FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | 85.2% of portfolio Consumer Discretionary |20.3% Shares Value Auto Components Cooper Tire & Rubber Co. Distributors Core-Mark Holding Company, Inc. Hotels, Restaurants, & Leisure BJ's Restuarants, Inc. (a) Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Wendy's Co. (The) Household Durables Libbey Inc. Media Rentrak Corp. (a) Multiline Retail Fred's, Inc. (Class A) Nordstrom, Inc. Specialty Retail Francesca's Holdings Corp. (a) Sally Beauty Holdings, Inc. (a) Total Consumer Discretionary Consumer Staples | 2.8% Food & Staples Retailing United Natural Foods, Inc. (a) Food Products Dean Foods Co. J.M. Smucker Co. (The) WhiteWave Foods Co. (The) (Class A) (a) Total Consumer Staples Energy | 1.0% Energy Equipment & Services Helmerich & Payne, Inc. Oil, Gas, & Consumable Fuels Cimarex Energy Co. SM Energy Co. Total Energy Financials | 14.8% Banks Cardinal Financial Corp. Middleburg Financial Corp. National Bankshares, Inc. (Virginia) National Penn Bancshares, Inc. State Bank Financial Corp. Texas Capital Bancshares, Inc. (a) UMB Financial Corp. Valley National Bancorp Consumer Finance Encore Capital Group, Inc. (a) Total Financials Health Care | 2.0% Health Care Equipment & Supplies STERIS Corp. Total Health Care SMALL-COMPANY STOCK FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Industrials | 25.8% Shares Value Aerospace & Defense Huntington Ingalls Industries, Inc. Triumph Group, Inc. Construction & Engineering Dycom Industries, Inc. (a) Orion Marine Group, Inc. (a) Primoris Services Corp. Electrical Equipment Polypore International, Inc. (a) Regal Beloit Corp. Industrial Conglomerates Carlisle Companies Inc. Machinery CLARCOR Inc. Flowserve Corp. Gorman-Rupp Co. (The) Manitowoc Co., Inc. (The) Standex International Corp. Road & Rail Knight Transportation, Inc. Werner Enterprises, Inc. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials Information Technology | 10.2% Electronic Equipment, Instruments, & Components Belden Inc. Rofin-Sinar Technologies Inc. (a) IT Services Cass Information Systems, Inc. Computer Services, Inc. ManTech International Corp. Technology Hardware, Storage, & Peripherals Western Digital Corp. Total Information Technology Materials | 8.3% Chemicals American Vanguard Corp. Olin Corp. PolyOne Corp. Westlake Chemical Corp. Containers & Packaging Myers Industries, Inc. Total Materials Total Common Stocks (Cost $684,285,934) Exchange Traded Funds | 7.9% of portfolio iShares Russell 2000 Value iShares Core S&P Small-Cap Total Exchange Traded Funds (Cost $69,694,950) SMALL-COMPANY STOCK FUND Portfolio of Investments March 31, 2015 (Unaudited) Commercial Paper | 6.9% of portfolio Face Amount Value Baxter International Inc., 0.62%, 04/08/15 CenterPoint Energy, Inc., 0.50%, 04/01/15 Northeast Utilities, 0.40%, 04/01/15 Pitney Bowes Inc., 0.45%, 04/01/15 Total Commercial Paper (Cost $83,238,619) Money Market Fund | Less than 0.1% of portfolio Shares State Street Institutional Liquid Reserves Fund (Premier Class), 0.10% (b) Total Money Market Account Fund (Cost $925) Total Investments in Securities (Cost $837,220,428) | 100% (a)Non-income producing. (b) 7-day yield at March 31, 2015. At March 31, 2015, the cost of investment securities for tax purposes was $837,220,428.Net unrealized appreciation of investment securities was $369,883,895 consisting of unrealized gains of $388,662,042 and unrealized losses of $18,778,147. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 1,028,981,403 $- $- $ 1,028,981,403 Exchange Traded Funds $- $- Commercial Paper $- $- Cash Equivalents $- $- $ 1,123,865,704 $- $ 1,207,104,323 There were no transfers between levels during the period ended March 31, 2015. INTERNATIONAL VALUE FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | 95.6% of portfolio Australia | 1.4% Shares Value Incitec Pivot Ltd. Total Australia Britain | 6.6% BAE Systems plc HSBC Holdings plc ADR WPP Group plc Total Britain Denmark | 2.0% Danske Bank Group Total Denmark France | 12.6% AXA SA Cap Gemini SA Christian Dior SE Compagnie de Saint-Gobain SA GDF SUEZ SA Total SA Total France Germany | 5.0% Daimler AG REG ThyssenKrupp AG Total Germany Hong Kong | 4.0% Lenovo Group Ltd. Hutchison Whampoa Ltd. New World Development Co. Ltd. Total Hong Kong Israel | 1.0% Israel Chemicals, Ltd. Total Israel Italy | 6.4% Assicurazioni Generali SpA Eni SpA Intesa Sanpaolo SpA Total Italy Japan | 18.2% Daiwa Securities Group Inc. LIXIL Group Corp. Mitsui Chemicals, Inc. MS & AD Insurance Group Holdings, Inc. Nippon Sheet Glass Co. Ltd. (a) Nippon Yusen Kabushiki Kaisha Nissan Motor Co., Ltd. INTERNATIONAL VALUE FUND Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Japan | continued Shares Value Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Total Japan Netherlands | 7.0% AEGON NV ASML Holding NV DSM NV Total Netherlands Portugal | 0.0% Banco Espirito Santo SA (a) - Total Portugal - Republic of South Korea | 4.1% Hyundai Motor Co. KB Financial Group Inc. Posco (a) Total Republic of South Korea Singapore | 2.3% Jardine Matheson Holdings Ltd. Total Singapore Spain | 5.6% Banco Popular Espanol SA Banco Santander SA IBERDROLA SA Total Spain Sweden | 2.6% Volvo AB (Class B) Total Sweden Switzerland | 12.4% Adecco SA REG Credit Suisse Group AG Givaudan SA REG Holcim Ltd. Novartis AG REG Roche Holding AG Total Switzerland Thailand | 4.4% Bangkok Bank Public Company Ltd. Krung Thai Bank Public Company, Ltd. PTT Public Company Ltd. Total Thailand Total Common Stocks (Cost $187,081,862) Money Market Fund | 4.4% of portfolio State Street Institutional Liquid Reserves Fund (Premier Class), 0.10% (b) Total Money Market Fund (Cost $9,584,336) Total Investments in Securities (Cost $196,666,198) | 100% (a) Non-income producing. (b) 7-day yield at March 31, 2015. plc - Public Limited Company ADR - American Depositary Receipt SA - Sociedad Anónima or Société Anonyme SE - Societas Europaea AG - Aktiengesellschaft REG - Registered shares SpA - Società per Azioni NV - Naamloze Vennottschap At March 31, 2015, the cost of investment securities for tax purposes was $197,519,424.Net unrealized appreciation of investment securities was $21,438,237 consisting of unrealized gains of $35,809,976 and unrealized losses of $14,371,739. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date.These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period.For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks Foreign Equities $- $- American Depository Receipts $- $- Cash Equivalents $- $- $- There were no transfers between levels during the period ended March 31, 2015. S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | 96.6% of net assets Aerospace & Defense | 2.7% Shares Value The Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Total Aerospace & Defense Air Freight & Logistics | 0.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B Total Air Freight & Logistics Airlines | 0.6% American Airlines Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. Total Airlines Auto Components | 0.4% BorgWarner, Inc. Delphi Automotive PLC The Goodyear Tire & Rubber Co. Johnson Controls, Inc. Total Auto Components Automobiles | 0.7% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Total Automobiles Banks | 5.6% Bank of America Corp. BB&T Corp. Citigroup, Inc. Comerica, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp M&T Bank Corp. The PNC Financial Services Group, Inc. (a) Regions Financial Corp. SunTrust Banks, Inc. US Bancorp Wells Fargo & Co. Zions Bancorporation Total Banks Beverages | 2.1% Brown-Forman Corp., Class B The Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A (b) Dr. Pepper Snapple Group Inc. Molson Coors Brewing Co., Class B Monster Beverage Corp. (b) PepsiCo, Inc. Total Beverages Biotechnology | 2.9% Alexion Pharmaceuticals, Inc. (b) Amgen, Inc. S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Shares Value Biogen Idec, Inc. (b) Celgene Corp. (b) Gilead Sciences, Inc. (b) Regeneron Pharmaceuticals, Inc. (b) Vertex Pharmaceuticals, Inc. (b) Total Biotechnology Building Products | 0.1% Allegion PLC Masco Corp. Total Building Products Capital Markets | 2.2% Affiliated Managers Group, Inc. (b) Ameriprise Financial, Inc. The Bank of New York Mellon Corp. BlackRock, Inc. (a) The Charles Schwab Corp. E*Trade Financial Corp. (b)(c) Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. Total Capital Markets Chemicals | 2.3% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. The Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Monsanto Co. The Mosaic Co. PPG Industries, Inc. Praxair, Inc. The Sherwin-Williams Co. Sigma-Aldrich Corp. Total Chemicals Commercial Services & Supplies | 0.5% The ADT Corp. (c) Cintas Corp. Iron Mountain, Inc. (c) Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc. (b) Tyco International PLC Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment | 1.5% Cisco Systems, Inc. F5 Networks, Inc. (b) Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. Total Communications Equipment Construction & Engineering | 0.1% Fluor Corp. Jacobs Engineering Group, Inc. (b) S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Shares Value Quanta Services, Inc. (b) Total Construction & Engineering Construction Materials | 0.1% Martin Marietta Materials, Inc. Vulcan Materials Co. Total Construction Materials Consumer Finance | 0.8% American Express Co. Capital One Financial Corp. Discover Financial Services Navient Corp. Total Consumer Finance Containers & Packaging | 0.2% Avery Dennison Corp. Ball Corp. MeadWestvaco Corp. Owens-Illinois, Inc. (b) Sealed Air Corp. Total Containers & Packaging Distributors | 0.1% Genuine Parts Co. Total Distributors Diversified Consumer Services | 0.0% H&R Block, Inc. Total Diversified Consumer Services Diversified Financial Services | 2.0% Berkshire Hathaway, Inc., Class B (b) CME Group, Inc. IntercontinentalExchange Group, Inc. Leucadia National Corp. McGraw-Hill Financial, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. Total Diversified Financial Services Diversified Telecommunication Services | 2.2% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Level 3 Communications, Inc. (b) Verizon Communications, Inc. Windstream Holdings, Inc. Total Diversified Telecommunication Services Electric Utilities | 1.7% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. Eversource Energy FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. The Southern Co. Xcel Energy, Inc. Total Electric Utilities Electrical Equipment | 0.5% AMETEK, Inc. S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Shares Value Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Total Electrical Equipment Electronic Equipment, Instruments & Components | 0.4% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc. TE Connectivity Ltd. Total Electronic Equipment, Instruments & Components Energy Equipment & Services | 1.2% Baker Hughes, Inc. Cameron International Corp. (b) Diamond Offshore Drilling, Inc. (c) Ensco PLC, Class A FMC Technologies, Inc. (b) Halliburton Co. Helmerich & Payne, Inc. National Oilwell Varco, Inc. Noble Corp. PLC Schlumberger Ltd. Transocean Ltd. (c) Total Energy Equipment & Services Food & Staples Retailing | 2.5% Costco Wholesale Corp. CVS Health Corp. The Kroger Co. Sysco Corp. Wal-Mart Stores, Inc. Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Total Food & Staples Retailing Food Products | 1.6% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. The Hershey Co. Hormel Foods Corp. The JM Smucker Co. (The) Kellogg Co. Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc., Class A Tyson Foods, Inc., Class A Total Food Products Gas Utilities | 0.0% AGL Resources, Inc. Total Gas Utilities Health Care Equipment & Supplies | 2.1% Abbott Laboratories Baxter International, Inc. Becton Dickinson and Co. Boston Scientific Corp. (b) C.R. Bard, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp. (b) Intuitive Surgical, Inc. (b) Medtronic PLC St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (b)(c) Zimmer Holdings, Inc. Total Health Care Equipment & Supplies S&P Portfolio of Investments March 31, 2015 (Unaudited) Health Care Providers & Services | 2.7% Shares Value Aetna, Inc. AmerisourceBergen Corp. Anthem Inc. Cardinal Health, Inc. Cigna Corp. DaVita HealthCare Partners, Inc. (b) Express Scripts Holding Co. (b) HCA Holdings, Inc. (b) Henry Schein, Inc. (b) Humana, Inc. Laboratory Corp. of America Holdings (b) McKesson Corp. Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp. (b) UnitedHealth Group, Inc. Universal Health Services, Inc., Class B Total Health Care Providers & Services Health Care Technology | 0.1% Cerner Corp. (b) Total Health Care Technology Hotels, Restaurants & Leisure | 1.7% Carnival Corp. Chipotle Mexican Grill, Inc. (b) Darden Restaurants, Inc. Marriott International, Inc., Class A McDonald's Corp. Royal Caribbean Cruises Ltd. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Total Hotels, Restaurants & Leisure Household Durables | 0.4% D.R. Horton, Inc. Garmin Ltd. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc. (b) Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. Total Household Durables Household Products | 1.8% The Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. Total Household Products Independent Powerand Renewable Electricity Producers | 0.1% The AES Corp. NRG Energy, Inc. Total Independent Powerand Renewable Electricity Producers Industrial Conglomerates | 2.2% 3M Co. Danaher Corp. General Electric Co. Roper Industries, Inc. Total Industrial Conglomerates S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Insurance | 2.6% Shares Value ACE Ltd. Aflac, Inc. The Allstate Corp. American International Group, Inc. Aon PLC Assurant, Inc. The Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc., Class A (b) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. The Progressive Corp. Prudential Financial, Inc. Torchmark Corp. The Travelers Cos., Inc. Unum Group XL Group PLC Total Insurance Internet & Catalog Retail | 1.3% Amazon.com, Inc. (b) Expedia, Inc. Netflix, Inc. (b) The Priceline Group, Inc. (b) TripAdvisor, Inc. (b) Total Internet & Catalog Retail Internet Software & Services | 3.3% Akamai Technologies, Inc. (b) eBay, Inc. (b) Equinix, Inc. Facebook, Inc., Class A (b) Google, Inc., Class A (b) Google, Inc., Class C (b) VeriSign, Inc. (b) Yahoo!, Inc. (b) Total Internet Software & Services IT Services | 3.2% Accenture PLC, Class A Alliance Data Systems Corp. (b)(c) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A (b) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc. (b) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. Teradata Corp. (b)(c) Total System Services, Inc. Visa, Inc., Class A The Western Union Co. Xerox Corp. Total IT Services Leisure Products | 0.1% Hasbro, Inc. Mattel, Inc. Total Leisure Products Life Sciences Tools & Services | 0.4% Agilent Technologies, Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp. (b) Total Life Sciences Tools & Services S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Machinery | 1.4% Shares Value Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Pentair PLC Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Total Machinery Media | 3.4% Cablevision Systems Corp., New York Group, Class A (c) CBS Corp., Class B Comcast Corp., Class A DIRECTV (b) Discovery Communications, Inc., Class A (b)(c) Discovery Communications, Inc., Class C (b) Gannett Co., Inc. The Interpublic Group of Cos., Inc. News Corp., Class A (b) Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B The Walt Disney Co. Total Media Metals & Mining | 0.3% Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Total Metals & Mining Multi-Utilities | 1.1% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. (c) Total Multi-Utilities Multiline Retail | 0.8% Dollar General Corp. (b) Dollar Tree, Inc. (b) Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Total Multiline Retail S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Oil, Gas & Consumable Fuels | 6.5% Shares Value Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co. (b) Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co. (b)(c) Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. The Williams Cos., Inc. Total Oil, Gas & Consumable Fuels Paper & Forest Products | 0.1% International Paper Co. Total Paper & Forest Products Personal Products | 0.1% The Estee Lauder Cos., Inc., Class A Total Personal Products Pharmaceuticals | 6.1% AbbVie, Inc. Actavis PLC (b) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo International PLC (b) Hospira, Inc. (b) Johnson & Johnson Mallinckrodt PLC (b) Merck & Co., Inc. Mylan NV (b) Perrigo Co. PLC Pfizer, Inc. Zoetis, Inc. Total Pharmaceuticals Professional Services | 0.2% The Dun & Bradstreet Corp. Equifax, Inc. Nielsen Holdings NV Robert Half International, Inc. Total Professional Services Real Estate Investment Trusts (REITs) | 2.4% American Tower Corp. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Crown Castle International Corp. Equity Residential Essex Property Trust, Inc. (c) S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Shares Value General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. (c) Host Hotels & Resorts, Inc. Kimco Realty Corp. The Macerich Co. (c) Plum Creek Timber Co., Inc. Prologis, Inc. Public Storage Simon Property Group, Inc. SL Green Realty Corp. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development | 0.1% CBRE Group, Inc., Class A (b) Total Real Estate Management & Development Road & Rail | 0.9% CSX Corp. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Total Road & Rail Semiconductors & Semiconductor Equipment | 2.3% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd. Broadcom Corp., Class A First Solar, Inc. (b) Intel Corp. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. Microchip Technology, Inc. Micron Technology, Inc. (b) NVIDIA Corp. Skyworks Solutions, Inc. Texas Instruments, Inc. Xilinx, Inc. Total Semiconductors & Semiconductor Equipment Software | 3.5% Adobe Systems, Inc. (b) Autodesk, Inc. (b) CA, Inc. Citrix Systems, Inc. (b) Electronic Arts, Inc. (b) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc. (b) Salesforce.com, Inc. (b) Symantec Corp. Total Software S&P Portfolio of Investments March 31, 2015 (Unaudited) Common Stocks | continued Specialty Retail | 2.4% Shares Value AutoNation, Inc. (b) AutoZone, Inc. (b) Bed Bath & Beyond, Inc. (b) Best Buy Co., Inc. CarMax, Inc. (b) GameStop Corp., Class A (c) The Gap, Inc. The Home Depot, Inc. L Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc. (b) Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. Urban Outfitters, Inc. (b) Total Specialty Retail Technology Hardware, Storage & Peripherals | 4.7% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology PLC Western Digital Corp. Total Technology Hardware, Storage & Peripherals Textiles, Apparel & Luxury Goods | 0.9% Coach, Inc. Fossil Group, Inc. (b)(c) Hanesbrands, Inc. Michael Kors Holdings Ltd. (b) NIKE, Inc., Class B PVH Corp. Ralph Lauren Corp. Under Armour, Inc., Class A (b)(c) VF Corp. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance | 0.1% Hudson City Bancorp, Inc. People's United Financial, Inc. Total Thrifts & Mortgage Finance Tobacco | 1.4% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Total Tobacco Trading Companies & Distributors | 0.2% Fastenal Co. United Rentals, Inc. (b) W.W. Grainger, Inc. Total Trading Companies & Distributors Total Long-Term Investments (Cost - $3,737,605,176) Short-Term Securities | 3.5% of net assets BlackRock Cash Funds: Institutional, SL Agency Shares, 0.14% (a)(d) Prime, SL Agency Shares, 0.14% (a)(d)(e) Total Short-Term Securities (Cost $229,505,380) Total Investments (Cost $3,967,110,556*) | 100.1% Liabilities in Excess of Other Assets | (0.1)% Net Assets | 100.0% S&P Portfolio of Investments March 31, 2015 (Unaudited) * As of March 31, 2015, gross unrealized appreciation and depreciation based on cost for federal income tax purposes were as follows: Tax Cost Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation (a) During the period ended March 31, 2015, investments in issuers considered to be affiliates of the Master Portfolio for purposes of Section 2(a)(3) of the Investment Company Act of 1940, as amended, were as follows: Shares/Beneficial Interest Held at December 31, 2014 Shares/ Beneficial Interest Purchased Shares/ Beneficial Interest Sold Shares/ Beneficial Interest Held at March 31, 2015 Value at March 31, 2015 Income Realized Gain BlackRock Inc……………. BlackRock Cash Funds: Institutional, SL Agency Shares…………… 1 - - BlackRock Cash Funds: Prime, SL Agency Shares……………. 1 - - The PNC Financial Services Group, Inc………… 1 Represents net shares purchased. (b) Non-income producing security. (c) Security, or a portion of security, is on loan. (d) Represents the curent yield as of report date. (e) All or a portion of security was purchased with the cash collateral from loaned securities. • As of March 31, 2015, financial futures contracts outstanding were as follows: Contracts Long Issue Exchange Expiration Notional Value Unrealized Appreciation S&P 500 E-Mini Index Chicago Mercantile June 2015 $ 218,238,720 • Fair Value Measurements — Various inputs are used in determining the fair value of investments and derivative financial instruments. These inputs to valuation techniques are categorized into a disclosure hierarchy consisting of three broad levels for financial reporting purposes. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the fair value hierarchy classification is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The categorization of a value determined for investments and derivative financial instruments is based on the pricing transparency of the investment and derivative financial instrument and is not necessarily an indication of the risks associated with investing in those securities. The three levels of the fair value hierarchy are as follows: ● Level 1 — unadjusted quoted prices in active markets/exchanges for identical assets or liabilities that the Master Portfolio has the ability to access ● Level 2 — other observable inputs (including, but not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) ● Level 3 —unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master Portfolio’s own assumptions used in determining the fair value of investments and derivative financial instruments) Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. In accordance with the Master Portfolio’s policy, transfers between different levels of the fair value disclosure hierarchy are deemed to have occurred as of the beginning of the reporting period. For information about the Master Portfolio’s policy regarding valuation of investments and derivative financial instruments, refer to the Master Portfolio’s most recent financial statements as contained in its annual report. As of March 31, 2015, the following tables summarize the Master Portfolio’s investments and derivative financial instruments categorized in the disclosure hierarchy: Level 1 Level 2 Level 3 Total Assets: Investments: Long-Term Investments: Common Stocks1……………. - - Short-Term Securities: Money Market Funds……………. - - Total - - 1See above Schedule of Investments for values in each industry. Level 1 Level 2 Level 3 Total Derivative Financial Instruments2 Assets: Equity contracts…………….……… $- $- 2Derivative financial instruments are financial futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The Master Portfolio may hold assets and/or liabilities in which the fair value approximates the carrying amount for financial reporting purposes. As of March 31, 2015, such assets and/or liabilities are categorized within the disclosure hierarchy as follows: Level 1 Level 2 Level 3 Total Assets: Cash…………….……… - - Cash pledged for financial futures contracts…………….……… - - Liabilities: Collateral on securities loaned at value…………….……… - - Total $- During the period ended March 31, 2015, there were no transfers between levels. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclosure Controls and Procedures. The registrant’s principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) Internal Control. There were no changes in registrant’s internal control over financial reporting that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS A separate certification for each principal executive officer and principal financial officer of the registrant, as required by Rule 30a-2(a) under the Investment Company Act of 1940, is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: HOMESTEAD FUNDS, INC. By: /s/ Stephen J. Kaszynski Name: Stephen J. Kaszynski Title: President, Chief Executive Officer and Director Date: May 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stephen J. Kaszynski Name: Stephen J. Kaszynski Title: President, Chief Executive Officer and Director Date: May 28, 2015 By: /s/ Amy DiMauro Name: Amy DiMauro Title: Treasurer Date: May 28, 2015
